DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Claims 3 and 10 have been canceled.  Claims 1, 2, 4-9 and 11-14 are presented for examination.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 	Claim 1, line 26; claim 8, line 23, the term, “the least three-dimensional map” should be written as “at least the three-dimensional map”. 	Appropriate corrections are required.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack antecedent basis: 	“the process initiation command signals” – claim 1, lines 35-36; claim 8, lines 32-33; 	“the one of the second plurality of devices” – claim 1, line 29; claim 8, line 26;
 	“the network communication system” – claim 1, line 15; claim 8, line 12;
 	“the same or other network communication system” – claim 1, lines 12-13; claim 8, lines 9-10.
Claim 1, line 37 recites the term, “the same or other multi-process host system.”  The antecedent basis of “the same … multi-process host system” is unclear.  Earlier in the claim 1 at lines 11 and 12, respectively, there are recitations of “a multi-process host system” and “the same or another multi-process host system.”  Thus, it is unclear which of these host systems the term refers to i.e., the same host system or the another host system.  For the purpose of examination, Examiner interprets the above term as referring to the “multi-process host system” recited in line 11.  
Claim 8 corresponds to claim 1 and is rejected for the same reasons.
Claims 2, 4-7, 9 and 11-14 are rejected for failing to the cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.

Claims 1-5, 8, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (US 2013/0072308).  

 	Regarding claim 1, Peck teaches a multi-process interface controller (Fig. 33, [0184] describes a computing device 302 e.g. smart phone), comprising:
 	at least one data processor (Fig. 33, [0185], describes a processor);
 	at least one touchscreen input/output device ([0187], device can include a touch screen); and
 	at least one network communication system ([0187], the computing device 302 communicates through a network with a server, and thus inherently has hardware and software to enable such network communication);
 	wherein the at least one data processor is configured to:
 	in accordance with command signals received from the at least one input/output device and logical rules associated with a multi-process access control application of the multi-process interface controller ([0091], a user can enter input to login into and access the application, which inherently generate signals; see also Fig. 12, [0093-0096], a user can provide input to control how a game map is displayed; inherently, there are logical rules that cause the application to perform as described in Peck in response to the user input; see also [0185], which describes various programs), 
 	generate a list games request command data set (as noted above, a user can provide input to the system, which causes changes in the appearance of the application presented in the client device; as noted in [0188], the client is making requests to the server to obtain game-related data to be displayed to the user; such a request can be understood as the “list games request command data set”; as seen in Fig. 12, [0093-0096], the user can provide input to ultimately view a map/interface with a list/collection of available games);
 	using the at least one network communication system, route the list games request command data set to a multi-process host system ([0188], the client requests are routed to a computing device 306 for processing);
 	receive from the same or another multi-process host system, via the same or another network communication system and in response to the list games request command data set, an available games list data set comprising data representing a listing of a plurality of games associated with a user of the network communications system ([0188], a server/computing device 306 can provide data to display at the client device in response to a client request; for example, a user can pinch, zoom or otherwise provide input to view a portion of a game map, which displays multiple battle zone pins; each pin corresponds to a distinct battle zone/game; the user can select the pin and access the battle zone/game and undertake game actions to affect the state of the corresponding battle zone e.g., see Fig. 12, [0093-0096, 0145-147, 0082-0085]),
 	the listing of each of the plurality of games being conditioned upon a subscription associated with a user of the network communication system (Figs. 22-24, [0125-0129], a user must register with an account to obtain access to the game i.e., to view the various games described in Peck; note that a subscription can be understood as any “arrangement for providing or making use of something of a continuing or periodic nature” e.g., see definition in the online Merriam Webster Dictionary at https://www.merriam-webster.com/dictionary/subscription)
 	in accordance with logical rules associated with the same or another control application, generate display command signals useful for generating and displaying a graphical representation of at least a portion of a highest level of at least a three-dimensional map (Fig. 12, [0093-0096], a map can be generated; the map has three dimensions i.e., it can be panned, or the user can zoom in and out; a “highest level” can be a higher zoom level, or any portion of the map that is higher/further relative to another portion),
 	said highest-level portion when displayed, comprising a second plurality of interactive graphical devices, each of the second plurality of interactive devices associated with executable instructions configured, upon selection of the one of the second plurality of devices by a user of the controller, to cause the at least one processor to generate display command signals for causing generation of display a graphical representation of at least a portion of a lower level of the least three-dimensional map (Fig. 12, [0093-0095], a user can interact with buttons, pins or portions of the map i.e., “interactive graphical devices,” to zoom into the map, or to pan/move the map; such actions take the user to different levels/portions of the map; those portions in turn have buttons, pins etc. allowing navigation to other parts of the map; for example, Figs. 12, [0093-0095] describe multiple devices/elements in a UI e.g., a zoom button, a map interface element that can be pinched, which can lead to a zoomed in view);
 	said lower-level portion when displayed, comprising a plurality of interactive graphical devices, each interactive device associated with executable instructions configured, upon selection of the device by a user of the controller, to cause the at least one processor to generate signals representing a process initiation command (Fig. 12, [0093-0095], a user can interact with buttons, pins or portions of the map i.e., “interactive graphical devices,” to zoom into the map, or to pan the map; for example, a user can select a pin to engage in a game e.g., a battle zone; such actions take the user to different levels/portions of the map; those portions in turn have buttons, pins etc. allowing navigation to other parts of the map or other feature; for example, see [0093-0096, 0145-0147, 0082-0085, which describes how selecting a pin in the map can lead to various types of processes and operations),  
 	the process initiation command configured to cause the same or other multi-process host system to execute a game associated with a corresponding selected interactive graphical device ([0188, 0093-0096], the client device can provide the above input i.e., a command; as noted in [0188], this can be understood as a request to the server to retrieve new data to send back to the device for rendering; Fig. 12, [0093-0096, 0145-147, 0082-0085], for example, on the game map a user can select a pin, which will open up a game e.g., a battle zone); and
 	using the at least one network communication system, route the process initiation command signals to the same or other multi-process host system ([0188, 0093-0096], the client device can generate a request to obtain new data and send it to the server through a network; for example, the user input which requests new map displays/movements/zooming as noted above can be such a request).  

 	Regarding claim 2, Peck teaches the invention as claimed in claim 1.  Peck also teaches comprising 
 	a position device configured to generate signals representing a current geographical position of the controller (claims 1 and 4, the client device can generate data indicating the location of the device; [0185], the client device can include memory i.e., position device; inherently, memory is involved in such generating), 
 	wherein one or more features of the at least three-dimensional map are generated at least partly based on said position ([0093], the map view can be based around the user’s current geographical location e.g., the user can select a button to recenter the map around the user’s position).

 	Regarding claim 4, Peck teaches the invention as claimed in claim 1.  Peck also teaches 
display in said lower-level portion of at least one of said interactive graphical devices associated with executable instructions is conditioned upon a skill level associated with a user of the controller (Fig. 12, [0093-0096], a user can view pins, buttons and other devices/features in a map as described in connection with claim 1; inherently, to view such devices/features, the user must apply some level of skill e.g., in moving around the map to find a particular set of pins, in logging in with proper credentials to obtain access to the map, as described in [0091, 0092], etc.).  

 	Regarding claim 5, Peck teaches the invention as claimed in claim 1.  Peck also teaches wherein display in said lower-level portion of at least one of said interactive graphical devices associated with executable instructions is conditioned upon a preference indicated by a user of the controller (Fig. 12, [0093-0096], user input may be needed to navigate to a different level/portion of the map; such input reflects a user preference).

	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  Peck also teaches persistent machine-interpretable media comprising data representing
instructions for causing at least one processor of a multi-process interface controller
to perform the method of claim 1 (Figs. 33-34, [0185] describes memory with applications/programs).   

 	Regarding claim 9, Peck teaches the invention as claimed in claim 8.  Claim 9 corresponds to claim 2 and is rejected for the same reasons.  

	Regarding claim 11, Peck teaches the invention as claimed in claim 8.  Claim 11 corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 12, Peck teaches the invention as claimed in claim 8.  Claim 12 corresponds to claim 5 and is rejected for the same reasons.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peck, as applied in claims 1 and 8, and further in view of Castonguay (US 10,102,597).  

 	Regarding claim 6, Peck teaches the invention as claimed in claim 1.  However, Peck does not expressly disclose wherein the at least one data processor is configured to: subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map, and storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device.
 	In the same field of endeavor, Castonguay teaches wherein the at least one data processor is configured to:
 	subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map (col. 8, lines 20-44, if a user zooms in on particular tiles of a map, the system can obtain relevant map tiles and cache them; for example, more zoomed in, higher resolution map tiles may be obtained or cached; or adjacent map tiles may be obtained and cached, as it is anticipated that the user may wish to view these next), and
 	storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device (col. 8, lines 20-44, if a user zooms in on particular tiles of a map, the system can obtain relevant map tiles and cache them; for example, more zoomed in, higher resolution map tiles may be obtained or cached; or adjacent map tiles may be obtained and cached).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one data processor is configured to: subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map, and storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device as suggested in Castonguay into Peck because Peck and Castonguay pertain to analogous fields of technology.  Peck and Castonguay pertain to display map tiles, where a user can pan or zoom into/out of the map e.g., see Peck Fig. 12, [0093-0096]. In Castonguay, the system can cache adjacent map tiles that my panned to next, or that might be zoomed into next.  It would be desirable to incorporate this feature into Peck so that the viewing and navigation of a map in Peck may be seamless using caching e.g., see Castonguay col. 8, lines 20-44.  

 	Regarding claim 7, the combination of Peck and Castonguay teaches the invention as claimed in claim 6.  The combination of Peck and Castonguay also teaches wherein the adjacent portion of said three dimensional map is on a different level of said at least three-dimensional map (Peck Fig. 12, [0093-0096], a user can zoom into a point on the map, which means areas adjacent to that point can be seen at higher resolution; or a user can pan to regions adjacent to the current view e.g., pan down to an adjacent region; such navigation can be understood as moving to another level of the map).
 	
 	Regarding claim 13, Peck teaches the invention as claimed in claim 8.  Claim 13 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, Peck teaches the invention as claimed in claim 8.  Claim 14 corresponds to claim 7 and is rejected for the same reasons.
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 8.
 	Regarding independent claims 1 and 8, Applicant alleges that the cited prior art does not teach the amended limitations of “receive from the same or another multi-process host system, via the same or another network communication system and in response to the list games request command data set, an available games list data set comprising data representing a listing of a plurality of games associated with a user of the network communications system, the listing of each of the plurality of games being conditioned upon a subscription associated with a user of the network communication system.” 
 	Examiner respectfully disagrees.  Peck Figs. 22-24, [0125-0129] indicate that a user must register i.e., subscribe, to access the gaming application described in Peck.  Such a feature appears to teach the amended limitation, “the listing of each of the plurality of games being conditioned upon a subscription associated with a user of the network communication system.”
 	On pages 9-10 of the reply, Applicant further alleges that Peck cannot teach the claimed invention, because Peck does not contemplate a plurality of games.  Applicant notes that “it is illogical to state that distinct games are equivalent to smaller functions or portions of a single game … a game is not the same as a part of a game .. to say otherwise destroys the meaning of language” (pages 9-10 of the reply).
 	Examiner respectfully disagrees.  Applicant appears to suggest a particular definition of the term, “game” i.e., that a game cannot be part of a larger game etc.  However, this definition of the term has not been incorporated into the claim, nor does the specification require such a definition.  The above definition of the term, “game,” also appears to be at odds with the ordinary understanding of the term.  For example, the Merriam Webster online dictionary describes the term, “game,” as meaning “a division of a larger contest” or “a particular aspect or phase of play in a game.”  In contrast to Applicant’s arguments, such definitions indicate that a game can in fact be part of, an aspect or a phrase of play in a larger game. See definition of “game” in the online Merriam Webster Dictionary at https://www.merriam-webster.com/dictionary/game.  Also, Examiner notes that it is well known in the gaming arts to have, for example, minigames within a larger game.  See, for example, the Abstract of Epstein (US 9,120,016), which describes a minigame within a larger game.  See also the Abstract of Wei (US 9,610,493), which describes presenting a mini-game in the context of a larger game, where the mini-game influences or contributes to outcomes in a larger game.
 	Accordingly, Peck teaches displaying a list or collection of distinct battle zones on a map, which can be panned or zoomed e.g., see Peck Fig. 12, [0188, 0093-0096, 0145-0147, 0082-0085].  Each battle zone is represented by a pin on the map.  As indicated in Peck Figs. 12, 31, 28, 8, 10, [0096, 0145-0147, 0136, 0082-0085], when a user selects a pin, the user can explore a particular battle zone, which may have different victory conditions and parameters e.g., different factions may control the zone.  A user can try to prevail in the battle zone by launching bots into battle and performing commands/tactics to win in that particular zone e.g., see Peck [0082, 0084].  Examiner thus respectfully submits that Peck teaches providing multiple minigames to a user, in the form of multiple battle zones, which are part of a larger game and are represented by a list or collection of pins on a zoomable map.   
 	Applicant further alleges that claims 2-7 and 9-14 are allowable in view of their dependency on claims 1 and 8.  Claims 2-7 and 9-14 are rejected as being taught by Peck and/or Castonguay.   	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Parekh (US 2019/0369841) teaches a map that displays a list of games e.g., see Parekh [0021]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143